EXHIBIT 99.1 UIL Holdings Corporation Transforming Investment into Future Value Third Quarter 2008 Results James P. Torgerson President and Chief Executive Officer Richard J. Nicholas Executive Vice President and Chief Financial Officer Safe Harbor Provision Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995). These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on the Corporation’s expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements. Such risks and uncertainties include, but are not limited to, general economic conditions, legislative and regulatory changes, changes in demand for electricity and other products and services, unanticipated weather conditions, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the operations, timing, markets, products, services and prices of the Corporation’s subsidiaries. The foregoing and other factors are discussed and should be reviewed in the Corporation’s most recent Annual Report on Form 10-K and other subsequent periodic filings with the Securities and Exchange Commission. Forward-looking statements included herein speak only as of the date hereof and the Corporation undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. For more information, contact: Sue Allen– V.P. IR, 203.499.2409 Susan.Allen@uinet.com Michelle Hanson– Mgr. IR, 203.499.2481 Michelle.Hanson@uinet.com UIL Holdings 3rd Quarter 2008 Earnings Call Discussion Topics l3rd Quarter & YTD 2008 Earnings Highlights lProject Details l3rd Quarter & YTD 2008 Earnings Detail l2008 Guidance and Beyond 3Q and YTD Financial Results - Summary l
